DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-20, received 11/7/2019, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 12/29/2021 was considered.
The information disclosure statement filed 11/7/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the crossed-through information referred to therein has not been considered. Specifically, the U.S. Patent Applications cited are not static and do not include a copy of the specification, claims, drawing, or that portion of the application which caused it to be listed, as required by 37 CFR 1.98(a)(2)(iii) and 1.98(d).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, “control module” has been interpreted to cover the corresponding structure(s) described in at least paragraphs [0073]-[0074] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 10 requires “a beam splitter configured to receive and split either the phase hologram beam or a filtered version of the phase hologram beam”, but does not recite a filter for the phase hologram beam. Therefore, it is not clear what specifically is encompassed by, or what produces, “a filtered version of the phase hologram beam” so the metes and bounds cannot be determined.
Claim 16 recites a method which includes “splitting the filtered phase hologram beam” and “detecting phases of the first portion of the filtered phase hologram beam”, but does not recite any structure for performing the “splitting” or “detecting” and therefore it is not clear how these steps are intended to be performed. For instance, claim 16 also recites “generating a first light beam via a light source”, “adjusting phases…via a spatial light modulator”, “filtering out light…via a polarizer”, wherein it is clear what structure performs the operations. Therefore, the intended metes and bounds of claim 16 cannot be determined. 
Claims 11-15 and 17-20 are rejected for inheriting the same deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Karner et al., U.S. Patent Application Publication Number 2021/0191132 A1 (hereafter Karner) in view of Buckley et al., U.S. Patent Application Publication Number 2010/0165429 A1, of record (hereafter Buckley).
Regarding claim 1, Karner discloses a holographic display system comprising:
a light source configured to generate a first light beam (see at least figure 1, element 110; and/or figure 4, element 410, as well as paragraphs [0027], [0064], [0111]);
a holographic projector including a spatial light modulator configured to adjust phases of respective portions of the first light beam to generate a phase hologram beam, wherein the phase hologram beam comprises a first polarization and a second polarization (see at least figure 1, element 140; and/or figure 4, element 410, as well as paragraphs [0027], [0034], [0037], [0039], [0063], [0070], [0102], [0111]); and
a diffuser to generate a holographic image (see at least paragraph [0063] and [0111]).
Karner does not specifically disclose a polarizer configured to filter out light having the first polarization from the phase hologram beam to provide at least a portion of a filtered phase hologram beam to generate a holographic image, wherein the filtered phase hologram beam includes light with the second polarization and does not include light with the first polarization.
However, Buckley teaches a holographic display system including a light source (see at least the abstract and elements 12 and LD), a spatial light modulator generating a phase hologram beam (see at least elements 24, REFLECTIVE SLM, and paragraphs [0041], [0051]), and a polarizer configured to filter out light having the first polarization from the phase hologram beam to provide at least a portion of a filtered phase hologram 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the system of Karner to include the teachings of Buckley so that the output hologram is a polarization filtered phase hologram beam for the purpose of suppressing interference between different polarizations of light, and/or providing directional control of the output modulated light beam (para. [0077] of Buckley).
Regarding claim 2, Karner in view of Buckley discloses the limitations of claim 1, and a diffuser configured to receive the at least a portion of the filtered phase hologram beam and provide the holographic image (see at least paragraph [0063] and [0111] of Karner).
Regarding claim 7, Karner in view of Buckley discloses the limitations of claim 1, and that the spatial light modulator is a liquid crystal on silicon spatial light modulator (see at least figure 3 and paragraphs [0097]-[0103] of Karner).
Regarding claim 8
Regarding claim 9, Karner in view of Buckley does not specifically disclose that the polarizer is a linear polarizer converting the phase hologram beam having an elliptical polarization to the filtered phase hologram beam having a linear polarization;
the elliptical polarization includes the first polarization and the second polarization; and
the second polarization is the linear polarization.
However, both linear and elliptical polarization states are well-known in the optical display arts, and therefore it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to choose a linear polarizer as the polarizer used, and have the SLM form the phase hologram to include elliptical polarization by controlling the voltage states of the pixels of the SLM, for the purpose of using well-known types of polarizers/polarization states to predictably control the polarization output of the holographic display system. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Allowable Subject Matter
Claims 3-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that 
Claims 4-6 depend from claim 3 and therefore are objected to for at least the same reasons as claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/9/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872